Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1,6-9,14,16,19,  and 24-35 are pending in the application. Claims 1,6,9,19, and 33-35 have been amended and claims 2-5,10-13,15,17-18 and 20-23 have been cancelled. Claims 7,19,27,28,30-32 and 35 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1,6,8,9,14,16,24-26,29,33, and 34 have been examined to the extent they read on the elected subject matter of record.

Declaration

The Rule 132 Declaration of Chandanie W. Arachchige filed on October 15, 2020 under 37 CFR 1.132 is insufficient to overcome the rejection of claims 1,6,8,9,14,16,24-26,29,33 and 34 based upon the reference Sedun et al. (US 2003/0181332 A1) applied 


Information Disclosure Statement
The three (3) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 



Withdrawn Objection(s)/ Rejections
	Applicant's amendments and arguments filed October 15, 2020 and February 9, 2021 are acknowledged and have been fully considered.  
The objection to the specification has been withdrawn because it was improper. 
The rejection of claims 1, 6, and 9 under 35 U.S.C. 112(b), has been withdrawn in view of Applicant’s amendment. 

Maintained Rejections

	The rejection of claims 1,6,8,9,14,16,24-26,29,33 and 34 under 35 USC 103 as being obvious over Sedun et al. (US 2003/0181332 A1)is maintained for the reasons set forth below. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1,6,8,9,14,16,24-26,29,33 and 34 are rejected under 35 USC 103 as being obvious over Sedun et al. (US 2003/0181332 A1).


Applicant’s Invention

	Applicant claims a method for selectively controlling the growth of undesired vegetation, said method comprising: a. providing a ready-to-use (RTU) composition comprising an iron chelate at a concentration between 1.0% to 12.0% by weight, and salt at a concentration of 1% to 25.0% by weight; wherein the salt is selected from the group consisting of potassium chloride, potassium sulfate, potassium phosphate, potassium pelargonate, potassium citrate, potassium carbonate, potassium biphosphate, potassium nitrate, mono potassium phosphate, potassium thiosulfate, potassium amino acid complex or potassium chelate, potassium octanoate (KC8), potassium decanoate (KC10), potassium octadecanoate (KC18), sodium chloride, hepes sodium salt, sodium acetate anhydrous, sodium acetate trihydrate, sodium azide, sodium P-glycerophosphate, sodium benzoate, sodium bicarbonate, sodium bisulphite, sodium borate decahydrate, sodium borohydride, sodium bromide, sodium carbonate and or combinations thereof; and b. contacting an area of vegetation and/or the ground in which said vegetation is present with said ready-to-use composition at a rate in the range of 045 0.2g Fe/m2 to 2.0g Fe/m2; the group consisting of dandelions, false dandelions, white clover, daisies, chickweed, and combinations thereof; and aid desired vegetation is selected from the group consisting of grass, lawn, pastureland and combinations thereof.



Determination of the scope and the content of the prior art
(MPEP 2141.01)

	Sedun et al. teach a method for selectively treating undesired vegetation, comprising the steps of: providing a composition having at least one transition metal component selected from the group consisting of a metal salt, a metal chelate, and combinations thereof, and at least one chelating agent selected from the group consisting of a metal chelate, a salt, an acid, and combinations thereof, and contacting vegetation with a metal salt is selected from the group 
consisting of metal chlorides, metal sulfates, metal nitrates, metal citrates, metal phosphates, metal chelates, metal sulfides, metal sulfites, metal succinates, metal gluconates, metal lactates, metal formates, metal nitrites, metal salicylates, metal carboxylic acids, and combinations thereof, and the metal chelate is formed from a metal ion and a chelating agent selected from the group consisting of ethylenediaminedisuccinate acid, ethylenediaminetetraacetic acid, ethanoldiglycine, 
hydroxyethylenediaminetriacetic acid, methylglycinediacetate, glutamicaciddiacetic acid, and combinations thereof (claims 12 and 16 of Sedun et al.).  The transition metal component contains a metal ion selected from the group consisting of copper ions, iron ions, manganese ions, nickel ions, zinc ions, and combinations thereof(claim 14 of Sedun et al.). The chelating agent salt is selected from the group consisting of sodium, potassium, calcium, magnesium, ammonium, amine, amide, and combinations thereof (claim 15 of Sedun et al.).  Sedun et al. teach a method for selectively treating undesired vegetation, comprising the steps of: providing a composition having a metal chelate; and contacting vegetation with a herbicidally effective amount of the composition, such that the vegetation is selectively controlled. , wherein the metal is present within the composition at a concentration of about 0.1 to 2.0% by weight (claims 35 and 36 of Sedun et al.).  Sedun et al. teach that  while the amount can vary, the concentration of metal applied to the plant is preferably in the range of about 0.1 to 5.0% by weight, and more preferably about 0.1 to 2.0% by weight ([0020]).  In the examples, Sedun et al. teach that all of the solutions were sprayed onto the plants at a 2([003]).  Sedun et al. teach that the disclosed herbicidal compositions can be made as a ready-to-use composition, a liquid concentrate, or a dry concentrate and that plants such as lawn grasses remain relatively undamaged by the disclosed compositions, whereas unwanted plants such as dandelions (Taraxacum officinale), daisies (Bellis perennis), chickweed (Stellaria media), mosses, liverworts, algae are severely damaged or killed by the disclosed compositions ([0008]).





Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

    The difference between the invention of the instant application and that of Sedun et al. is that Sedun et al.do not expressly teach the claimed application rate (limitation of instant claims 1,6,24 and 25); that the claimed composition provides an enhanced selective herbicidal effect when compared with an otherwise identical method composition lacking said salt(limitation of instant claim 16) and that iron is present at a concentration of 0.2% to about 1.5% by weight (limitation of instant claim 14 ) .  However, with regards to the claimed application rate, this is merely judicious selection of an application rate by one of ordinary skill in the art in the absence of evidence to the contrary.  With regards to the claimed composition providing an enhanced selective herbicidal effect when compared with an otherwise identical method composition lacking 


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosures of both Sedun et al. and the instant claims are  directed to a method for selectively controlling the growth of undesired vegetation. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Sedun et al. to arrive at a method for selectively controlling the growth of undesired vegetation wherein said method provides an enhanced selective herbicidal effect when compared with an otherwise identical method composition lacking said salt .  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).







Examiner's Response to Applicant’s Remarks

Applicant's arguments, filed October 15, 2020 and February 9, 2021  with respect to the objection of the specification and the rejection of claims 1, 6, and 9 under 35 U.S.C. 112(b)  have been considered but are moot in view of the withdrawal of the objection and rejection as set forth above.

     Applicant’s arguments filed on October 15, 2020 and February 9, 2020, with respect to the 103 rejection of  claims 1,6,8,9,14,16,24-26,29,33 and 34 under 35 USC 103 as being obvious over Sedun et al. (US 2003/0181332 A1)have been fully considered but they are not persuasive.   Applicant argues that compositions comprising an iron chelate and a potassium or sodium salt possess an unexpected and superior enhanced selective herbicidal activity and that this surprising and unexpected result is shown in Examples 1-10 of the application (page 28, line 7 - page 32, line 17). Applicant argues .  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617